MILLS, Acting Chief Judge.
This appeal is taken pursuant to Section 905.28(1), Florida Statutes (1977), from an order entered by the trial court denying appellants’ motion to repress or expunge certain portions of the Report of the Grand Jury on the investigation of the Liberty County School System.
The appellants argue that certain conclusions and recommendations in the report should be expunged because they lack the proper factual foundation and are thus “improper” within the meaning of Section 905.-28(1). In the alternative, appellants argue that the report is so ridden with improper findings, conclusions, recommendations and observations that the entire report should be repressed.
In Miami Herald Publishing Company v. Marko, 352 So.2d 518 (Fla.1977), the Supreme Court stated that “. . . the focus of a judicial inquiry on a motion to repress under the statute . . . must be addressed to the germaneness and factual foundation of the particular recommendations contained in a report.” The report before us consists in pertinent part of conclusions and recommendations that are unsupported by any factual findings.
We believe that the report has so many improper conclusions and recommendations that it must be repressed. Expunging the specific paragraphs which appellants urge us to expunge would result not only in a report that still included conclusions and recommendations unsupported by any factual foundation but also in a report that has a totally different tenor than the original report.
We, therefore, reverse and remand this cause to the trial court with instructions that the Report of the Grand Jury be repressed.
ERVIN, J., and MASON, ERNEST E., Associate Judge, concur.